UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934: For the transition period from to 01-06914 Commission File Number Worldwide Biotech & Pharmaceutical Company (Name of small business issuer in its charter) Delaware (State or other jurisdiction of Incorporation) 59-0950777 (IRS Employer Identification Number) 4 Fenghui South Road, 15th Floor, A10-11501 Jie Zuo Mansion, Xi'an, Shaanxi 710075 P.R. China (Address of principal executive offices) 86-29-88193339 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes oNo x As of November 12, 2010, there were 53,915,653 shares of the common stock issued and outstanding. Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS 3 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4 – CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 28 ITEM 6 – EXHIBITS 29 SIGNATURES 30 2 Table of Contents PART I Item 1. Financial Information WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES September 30, 2010 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Consolidated Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 4 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Consolidated Statement of Comprehensive Loss for the Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Consolidated Statement of Changes in Equity (Deficit) for the Nine Months Ended September 30, 2010 (Unaudited) 7 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9- 20 3 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net (Note 4) Inventories (Note 5) Prepayments and other current assets Total Current Assets Property, plant and Equipment, net Long-lived assets- held for sale - Land use rights, net Total Assets $ $ LIABILITIES Current liabilities: Loan payable (Note 7) $ $ Note payable- stockholder (Note 6) Current maturities of note payable - bank (Note 8) Accounts payable Due to related parties (Note 6) Other current liabilities Total Current Liabilities Total Liabilities EQUITY(DEFICIT) WWBP stockholders' equity(deficit): Common stock $.001 par value; 90,000,000 shares authorized; 53,915,653 shares issued and outstanding, Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain Total WWBP stockholders' equity(deficit) ) ) Noncontrolling interest ) ) Total Equity(Deficit) ) ) Total Liabilities and Equity(Deficit) $ $ See accompanying notes to the consolidated financial statements 4 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Net Revenues $ 29 $ $ $ Cost of Goods Sold ) Gross Profit ) ) Operating Expenses: Selling expenses Research and development Professional fees Stock-based compensation - General and administrative Total Operating Expenses Loss from Operations ) Other Expenses(Income): Interest income ) Interest expense Other (income) expense ) ) Depreciation and production cost of idle capacity Realized (gain) loss on sale of marketable securities - Total Other (Income) Expenses Net Loss ) Less: Net loss attributable to the noncontrolling interest Net Loss Attributable to WWBP common stockholders $ ) $ ) $ ) $ ) Net Loss Per Common Share Net loss per common share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - Basic and diluted See accompanying notes to the consolidated financial statements 5 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Net loss $ ) $ ) $ ) $ ) Other comprehensive income(loss), net of tax: Foreign currency translation gain(loss) Comprehensive loss ) Comprehensive loss attributable to the noncontrolling interest Comprehensive loss attributable to WWBP $ ) $ ) $ ) $ ) See accompanying notes to the consolidated financial statements 6 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) WWBP Stockholders Common Stock, $.001 Par Value Additional Accumulated Other Comprehnsive Number of Paid-in Accumulated Comprehensive Noncontrolling Total Income Shares Amount Capital Deficit Income Interest Balance, December 31, 2009 $ ) $ $ $ ) $ $ ) Interest for due to related parties Comprehensive loss: Net loss ) Other comprehensive loss, net of tax: Foreign currency translation loss ) Comprehensive loss ) $ ) Balance, September 30, 2010 $ ) $ $ $ )
